Citation Nr: 1015835	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  01-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection on a 
direct basis for GERD and irritable bowel syndrome.  
Thereafter, also in March 2000, the Veteran filed a notice of 
disagreement indicating that his gastrointestinal disorders 
were due to his PTSD.  In November 2006, the Board, inter 
alia, remanded the issue currently on appeal for further 
development and adjudication.  In a January 2010 rating 
decision, the RO granted service connection on a secondary 
basis for irritable bowel syndrome; however, service 
connection on a secondary basis for GERD remained denied.  

This matter was previously before the Board in November 2007, 
at which time it was remanded for further evidentiary 
development.  The case has returned and is again ready for 
appellate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, the 
Board finds that a remand is necessary to comply with remand 
directives it had set forth in its November 2007 remand.  
Specifically, in the November 2007, the Board directed the RO 
to provide the Veteran a VA gastrointestinal examination in 
order to determine the nature and etiology of any 
gastrointestinal disorders.  After examination and completion 
of any necessary tests or studies, the VA examiner was to 
offer an opinion as to whether the Veteran had any 
gastrointestinal disorders, and if so, whether any such 
disorder is at least as likely as not aggravated by or due to 
his service-connected PTSD.  

Review of the VA gastrointestinal examination report dated in 
May 2009 indicates that the VA examiner included a discussion 
of the etiologic relationship between the Veteran's irritable 
bowel syndrome and his PTSD, including whether the PTSD 
caused the irritable bowel syndrome.  However, although the 
VA examiner indicated that the Veteran's GERD was not 
etiologically related to his PTSD, it is not clear that the 
examiner considered whether the Veteran's GERD was aggravated 
by his service-connected PTSD, in which case the Veteran also 
would be entitled to service connection on a secondary basis 
for his GERD.  See VA examination report dated in May 2009.  
The examination report as a whole implies that the Veteran's 
GERD is not aggravated by the Veteran's PTSD, but the 
implication is not stated clearly enough to provide a basis 
for appellate review.

Thus, the Board finds another remand is necessary to correct 
this matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
to notify the Veteran and 
his representative of the type of evidence 
required to substantiate his claim for 
secondary service connection for his GERD 
on the premise that it is proximately due 
to, the result of, or chronically 
aggravated by his PTSD.  See 38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

2.  Request that the examiner who 
conducted a May 2009 VA examination 
provide an addendum to that examination, 
or provide the Veteran another VA 
gastrointestinal examination, to determine 
the nature and etiology of the Veteran's 
GERD, in particular, whether the Veteran's 
GERD is permanently aggravated by the 
Veteran's PTSD.  The examiner should take 
a complete history from the Veteran, 
review the entire claims file, and 
indicate in the examination report that 
such review was performed.  

The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report should 
include a detailed account of all 
pathology found to be present.  

After all relevant evidence in the claims 
file is reviewed, the VA examiner should 
offer an opinion as to the following:

(a)  Does the Veteran currently have GERD?

(b)	 If so, is it at least as likely 
as not (50 percent or more 
probability) the Veteran's current GERD is 
caused by the Veteran's service-connected 
PTSD?  If the etiology of the GERD is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.

(c) If the examiner's opinion is that the 
Veteran has GERD but that the Veteran's 
GERD is not due to the Veteran's service-
connected PTSD, then the examiner should 
answer this question:  is it at least as 
likely as not (50 percent or more 
probability) that the Veteran's current 
GERD is aggravated by, that is, 
permanently increased in severity as a 
result of the Veteran's service-connected 
PTSD?  

If any requested opinion cannot be provided 
without resort to pure speculation, the examiner 
should so indicate.  The examiner should state 
the reason why speculation would be required in 
this case (e.g., if the requested determination 
is beyond the scope of current medical 
knowledge, actual causation cannot be selected 
from multiple potential causes, etc.).   If the 
examiner is unable to reach an opinion because 
there are insufficient facts or data within the 
claims file, the examiner should identify the 
relevant testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Readjudicate the Veteran's claim for 
service connection for GERD as secondary 
to his service-connected PTSD in light of 
the VA examination and any additional 
evidence received since the January 2010 
supplemental statement of the case (SSOC).  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


